344 F.2d 672
Wayne McCOLLUM, Appellant,v.James E. BUSH, Appellee.
No. 21819.
United States Court of Appeals Fifth Circuit.
May 6, 1965.

Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Bruce Allen, County Atty., Ellis County, Waxahachie, Tex., Waggoner Carr, Atty. Gen. of Texas, Paul R. Robertson, Asst. Atty. Gen., Houston, Tex., for appellant.
Charles Alan Wright, Cambridge, Mass.  Billy J. Moore, Ennis, Tex., for appellee.
Before TUTTLE, Chief Judge, and RIVES and BELL, Circuit Judges.
PER CURIAM:


1
Upon careful consideration, we find ourselves in agreement with nearly all of the thorough and able opinion of the district judge.  While we think that the opinion of a general medical practitioner as to sanity is admissible, it seems clear to us, under the facts and circumstances of this case, that in adjudicating Bush guilty and sentencing him to life imprisonment without any psychiatric testimony,1 the state denied Bush both a fair trial and the effective assistance of counsel.  The judgment is therefore


2
Affirmed.



1
 The only psychiatric testimony given on behalf of the appellee was that of a clinical psychologist who was required to examine Bush during a 40 minute lunch recess during the trial.  It is relevant to note that when the appellee was subjected to a real psychiatric examination following remand by the United States Supreme Court, Bush v. State of Texas, 372 U.S. 586, 83 S. Ct. 922, 9 L. Ed. 2d 958, he was kept at the state mental hospital for treatment and observation for 89 days-- thus dramatically highlighting the inadequacy of the 40 minute lunch hour period granted to the appellee's psychologist at the trial